t c memo united_states tax_court stephanie jane hauge petitioner v commissioner of internal revenue respondent docket no filed date joseph wetzel and russell a sandor for petitioner wesley f mcnamara for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a dollar_figure deficiency in petitioner’s income_tax for in the notice_of_deficiency upon which this case is based respondent also determined a deficiency in petitioner’s federal_income_tax for petitioner did not challenge respondent’s determination for in this proceeding petitioner held a 5-percent partnership_interest in o m cook co omcc a partnership engaged in the business of grass seed production in the notice_of_deficiency respondent disallowed a dollar_figure deduction that omcc claimed with regard to the settlement of a lawsuit and an dollar_figure deduction that omcc claimed for legal and professional fees related to the lawsuit in the lawsuit which the united_states brought to recover unpaid debts incurred by another farming partnership the united_states sought recovery against omcc’s assets and petitioner’s nonbusiness_assets the issue for decision is whether omcc or petitioner may deduct or must capitalize all or part of the dollar_figure settlement payment and the dollar_figure payment for legal and professional fees we hold that omcc may deduct a portion of each payment and that petitioner must capitalize the remaining portions of both payments findings_of_fact some of the facts have been stipulated and are so found petitioner resided in independence oregon when she filed the petition unless otherwise indicated section references are to the internal_revenue_code as amended and in effect during the year in issue and rule references are to the tax_court rules_of_practice and procedure a owen m cook and cook farms partnership owen m cook owen conducted farming operations in the willamette valley of oregon for many years owen and his wife mildred had five children owen initially retired from farming in when he wa sec_62 years old owen then leased his wheat farm to two of his sons bob and byron who with byron’s wife ann formed a farming partnership known as cook farms cook farms initially was successful and leased or purchased additional land to expand its business cook farms’ business suffered in the latter part of the 1970s because of events beyond its control such as adverse weather higher fertilizer costs and lower wheat prices from to early cook farms with bob byron and ann as coobligors borrowed nearly dollar_figure million the farm loans under programs administered by the u s department of agriculture the agriculture department cook farms remained unprofitable and the farm loans were not repaid as they came due by date the agriculture department suggested that cook farms bob byron and ann should sell their assets and use the proceeds to repay the farm loans in date cook farms offered to pay dollar_figure to the agriculture department in compromise of the unpaid farm loans in a letter to the agriculture department dated date bob byron and ann indicated they might file for bankruptcy under chapter of the bankruptcy code if they could not compromise the farm loans cooks farms cooperated with the agriculture department in the liquidation process most of the delinquent farm loans remained unpaid when the agriculture department finished liquidating cook farms’ assets around b stephanie jane hauge petitioner earned a master’s degree in school administration and education and held various full-time positions in the local school system from through petitioner began attending law school in and received a law degree in petitioner met owen’s son bob in the summer of petitioner and bob began living together in and were married in c formation of omcc owen’s transfers of assets to petitioner and petitioner’s real_estate purchases on date owen and petitioner formed omcc as a general_partnership to produce grass seed owen and petitioner each held a 50-percent interest in omcc owen had many years of farming experience and petitioner handled administrative record-keeping and personnel matters omcc’s articles of co-partnership provided that if owen or petitioner died his or her interest in the partnership would become the sole property of the surviving partner bob and byron have been employees of omcc since omcc leased all of the land that it farmed omcc became highly profitable by omcc farmed approximately big_number acres owen suffered a stroke in thereafter he substantially reduced his work on behalf of omcc owen transferred various assets to petitioner in and in he transferred to petitioner a remainder_interest in several pieces of real_estate that he owned reserving life interests in those properties for mildred on date owen transferred to petitioner nearly his entire partnership_interest in omcc thereby increasing her interest in omcc from percent to percent owen died in at that time mildred received owen’s 5-percent interest in omcc between date and date petitioner purchased commercial real_estate properties and several large tracts of farm_land from third parties petitioner leased farm_land to omcc d farm loan lawsuit proposed compromise in date the agriculture department agreed with cook farms to settle the outstanding farm loan debt of more than dollar_figure million including accrued interest in exchange for dollar_figure to be remitted in four installments cook farms paid the first installment but did not pay any other installments as a result the agriculture department revoked the settlement agreement and reinstated the full amount of the farm loan debt cook farms made no further attempts to repay the farm loan debt the lawsuit on date the united_states acting through the agriculture department hereinafter the government filed a complaint against bob byron ann and cook farms in the united_states district_court for the district of oregon the farm loan lawsuit united_states v cook no cv96-172-re d or as stated in the complaint the government sought a judgment that bob byron ann and cook farms were obliged to repay the full amount of the farm loan debt with interest on date the government filed an amended complaint naming petitioner as a defendant to the farm loan lawsuit and expanding its legal theories for recovery the amended complaint included additional counts titled conspiracy false claims act fraudulent conveyance and unjust enrichment the government alleged a bob and byron were secret partners in omcc b owen and petitioner conspired with bob and byron to defraud and hinder the government in its efforts to collect the unpaid farm loans by organizing omcc and holding all business and personal assets in the names of omcc or petitioner c bob and byron made false statements to the government by failing to disclose their partnership interests in omcc and other real_property interests d bob byron owen and petitioner fraudulently conveyed certain assets and used omcc’s ongoing business operations to conceal bob’s and byron’s interests in omcc and e all the defendants were unjustly enriched by the foregoing actions the government requested inter alia that the district_court a enter an order setting aside the alleged fraudulent_conveyances of property involving omcc and directing an accounting of bob’s and byron’s interests in omcc and b impose a constructive trust on all the defendants’ property to the extent of their unjust enrichment or the interest of the united_states petitioner filed an answer and affirmative defenses denying that she had engaged in the alleged conspiracy or any fraudulent_conveyances on date the district_court granted partial summary_judgment for the government on count i and held that bob byron ann and cook farms were liable for the full amount of unpaid farm loans plus interest on date the government filed a second amended complaint in it omcc was not named as a defendant but the government requested that the district_court enter a judgment against petitioner and omcc jointly and severally for the full amount of the farm loan debt e effect of the lawsuit on the business reputation of omcc and petitioner before the government filed the farm loan lawsuit the agriculture department conducted an investigation in an effort to identify all assets owned by bob byron ann petitioner and omcc during the investigation and the ensuing litigation the government issued numerous subpoenas to various individuals and businesses in the willamette valley farming community the investigation resulted in adverse publicity for petitioner and omcc during that time two landowners terminated land leases with omcc and an equipment dealer stopped selling farm equipment to omcc during and omcc’s gross_receipts from farming were dollar_figure dollar_figure and dollar_figure respectively f settlement agreement on date the government entered into a settlement with omcc and all of the defendants in the farm loan lawsuit in the settlement the parties agreed that petitioner would cause to be paid to the united_states the sum of dollar_figure within days the government released the defendants and omcc and the defendants and omcc released the government from all civil claims demands rights and causes of action of whatever kind related to the subject of the action the parties agreed that a nothing in the agreement was an admission of any liability or wrongdoing by any party or person released herein all of which parties and persons thereby expressly denied fault and liability b the agreement was a release and settlement of disputed claims c the payment was provided solely to buy peaceful continued business operations for petitioner and to avoid further litigation and d nothing in the agreement was a release of any claim against the defendants under the internal_revenue_code the government agreed not to criminally prosecute the defendants to refrain from any further investigation of the claims raised in the lawsuit and to release claims for suspension or debarment by the agriculture department against the defendants and omcc and bob byron ann and cook farms stipulated that they had no interest in petitioner’s property or assets or in omcc g payment of the settlement and legal and professional fees on date petitioner and mildred as general partners of omcc with a and a 5-percent interest respectively each signed and submitted to the commercial bank the bank written authorization for omcc to borrow up to dollar_figure million on date petitioner and omcc identified in the loan documents as coborrowers borrowed dollar_figure from the bank as security for this loan petitioner as grantor transferred to the bank a deed_of_trust on her residence in addition to the loan described above omcc borrowed dollar_figure from the bank pursuant to a line of credit late in date petitioner caused dollar_figure to be electronically transferred to the government as required under the settlement agreement during omcc paid a total of dollar_figure in legal and professional fees related to the farm loan litigation to two law firms donaldson albert tweet connolly hanna muniz donaldson albert and stewart sokol gray stewart sokol donaldson albert billed omcc whereas stewart sokol billed petitioner during omcc paid dollar_figure to donaldson albert and dollar_figure to stewart sokol h omcc’s and petitioner’s tax returns and the notice_of_deficiency on its form_1065 u s partnership return of income for omcc deducted inter alia dollar_figure for litigation and dollar_figure for legal and professional omcc reported a net farm loss for of dollar_figure and that petitioner made a dollar_figure capital_contribution to the partnership during omcc issued to petitioner and mildred separate schedules k-1 partner’s share of income credits deductions etc for omcc allocated ordinary losses of dollar_figure to petitioner and dollar_figure to mildred on her form_1040 u s individual_income_tax_return for petitioner reported net farm rental income of dollar_figure offset by the dollar_figure partnership loss allocated to her by omcc resulting in a loss of dollar_figure for the year opinion a contentions of the parties petitioner individually and as a 5-percent partner of omcc contends that either omcc or petitioner may deduct the dollar_figure settlement payment and the dollar_figure in legal fees associated with the farm loan litigation because those amounts were paid to protect omcc’s ongoing business operations and its reputation respondent asserts that omcc may not deduct the dollar_figure settlement because according to respondent petitioner not omcc made the settlement payment alternatively respondent contends that neither omcc nor petitioner may deduct the settlement payment or the legal fees in dispute because those payments were capital expenditures made to defend or perfect petitioner’s title to property sec_1_263_a_-2 income_tax regs petitioner argues that the burden_of_proof in this case should be shifted to respondent under sec_7491 on the basis of the stipulation of facts and the evidence presented at trial we decide this case according to the preponderance of evidence without regard to the burden_of_proof respondent contends petitioner may not argue that she instead of the partnership may deduct the settlement payment because that would be a new_theory raised for the first time after trial we disagree petitioner raised the matter in her petition which gave respondent fair notice see rule a respondent is not prejudiced because whether petitioner may currently deduct or must capitalize the settlement payment does not require the presentation of any new or different evidence b whether omcc or petitioner paid the dollar_figure settlement respondent contends that petitioner paid the settlement because petitioner provided collateral for the dollar_figure loan and omcc failed to properly account for the dollar_figure as a partnership debt on its books_and_records bank records show that late in date petitioner and mildred executed an authorization permitting omcc to borrow up to dollar_figure million petitioner and omcc signed as coborrowers on a bank loan in respect of dollar_figure of the dollar_figure amount that was paid to the government and omcc obtained the dollar_figure balance of the dollar_figure settlement payment by borrowing against a line of credit we disagree with respondent’s assertion that petitioner paid the entire dollar_figure settlement although the bank had a right to foreclose on petitioner’s property in the event of a default on the dollar_figure loan there is no indication that a default occurred or that petitioner thought it ever would occur we also are not persuaded that omcc’s failure to account for the bank loan as a partnership debt shows that petitioner paid the dollar_figure settlement although evidence that omcc failed to properly account for the bank loan in its books_and_records is relevant to the question whether petitioner or omcc made the settlement payment omcc’s book entries are not conclusive on the point see estate of freeman v commissioner tcmemo_1966_42 in our view the fact that omcc and petitioner jointly borrowed dollar_figure of the funds used to pay the settlement is compelling evidence that omcc and petitioner joined in paying that portion of the settlement omcc was as much a target of the government’s efforts to collect the unpaid farm loans as petitioner the government requested that the district_court enter a judgment against omcc and petitioner jointly and severally for the full amount of the unpaid farm loans and omcc was a party to the settlement agreement that ended the farm loan litigation considering the claims that the government made against petitioner and omcc in the farm loan litigation discussed in detail below at par c-2 and the bank loan records identifying petitioner and omcc as co-borrowers on the dollar_figure loan we conclude that petitioner and omcc each paid one-half of dollar_figure of the dollar_figure settlement payment we also conclude that omcc paid the remaining dollar_figure of the dollar_figure settlement payment inasmuch as it borrowed that amount against its own line of credit thus we conclude that petitioner paid dollar_figure of the dollar_figure settlement payment and that omcc paid the remaining dollar_figure c whether omcc and petitioner may deduct their shares of the settlement payment we next consider how much if any of its dollar_figure payment omcc may deduct under sec_162 or must capitalize and how much if any of her dollar_figure payment petitioner may deduct or must capitalize principles for deducting legal fees and expenses under sec_162 and sec_212 and the origin of the claim doctrine a taxpayer who is carrying_on_a_trade_or_business may deduct ordinary and necessary expenses_incurred in connection with the operation of the business sec_162 similarly ordinary and necessary expenses_incurred in connection with an activity conducted for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income are deductible if the taxpayer itemizes his or her deductions sec_212 to be deductible under sec_162 or sec_212 an expense must be directly connected with or proximately result from the taxpayer's business or an activity conducted for the production_or_collection_of_income 276_us_145 514_f2d_1149 9th cir revg 57_tc_513 stevens v commissioner tcmemo_1999_259 personal_living_and_family_expenses on the other hand generally may not be deducted sec_262 in addition expenses that would otherwise be deductible under sec_162 or sec_212 are not currently deductible if they are capital sec_263 sec_261 sec_161 397_us_572 74_tc_593 whether legal fees and expenses are deductible under sec_162 or sec_212 or nondeductible under sec_262 or sec_263 depends on the origin of the underlying claim not on its potential effects on the fortunes of the taxpayer see 372_us_39 holding that the taxpayer was not entitled to deduct legal expenses_incurred in divorce proceedings in which his spouse sought a share of his controlling interests in three corporations because his spouse’s claims stemmed from the marital relationship not from income- producing activity see also woodward v commissioner supra pincite 628_f2d_516 9th cir affg 68_tc_960 madden v commissioner supra pincite 55_tc_32 legal expenses and settlement costs incurred in defending against claims that would injure or destroy a business are ordinary and necessary business_expenses 320_us_467 n am inv co v commissioner 24_bta_419 litigation may be rooted in both the defense or perfection of title nondeductible expenditures and in the management of a in 514_f2d_1149 9th cir revg 57_tc_513 the court_of_appeals for the ninth circuit the court to which an appeal in this case would lie applied the origin-of-the-claim test to determine whether litigation costs are currently deductible or capital in nature property or business deductible expenditures and as a result an allocation between the two may be appropriate 448_f2d_867 9th cir see 59_tc_708 whether the entire settlement payment must be capitalized petitioner contends that the dollar_figure payment is deductible whether it was paid_by her or omcc respondent contends that the entire payment is a nondeductible capital expense we agree with petitioner in part in that we conclude that omcc may deduct its share of the settlement payment under sec_162 we agree with respondent in part in that we conclude that petitioner must capitalize her share of the settlement payment in identifying the origin of the claim that led to the settlement payment we consider the government’s original and amended complaints in the farm loan litigation and the settlement agreement the government’s original complaint was directed at cook farms and its partners and sought a judgment requiring them to repay all of the farm loan debt with interest in the amended complaint the government added petitioner as a defendant and added allegations of conspiracy and fraudulent conveyance the government alleged a petitioner had engaged in a conspiracy to hinder and delay the government's effort to collect the farm loans in that bob and byron were secret or dormant partners in omcc and b bob byron owen and petitioner fraudulently conveyed certain assets and used omcc’s ongoing business operations to conceal bob’s and byron’s interests in omcc the government filed a second amended complaint requesting that the district_court enter a judgment against petitioner and omcc jointly and severally for all of the farm loan debt the government claimed that petitioner was conspiring with bob and byron to use omcc’s farming operations to hide assets that otherwise would have been available to the government to offset cook farms’s delinquent farm loans the government challenged petitioner’s title to real_estate that she had acquired with her distributive_share of omcc’s earnings in addition the government viewed omcc’s assets as potential sources to repay the farm loans the settlement agreement that ended the farm loan litigation reveals that omcc’s interests were taken into account when that action was settled in particular the settlement agreement stated that omcc and the government released each other from all civil claims related to the subject of the action and that the government would release claims for suspension or debarment by the agriculture department against the defendants and omcc the settlement agreement also stated that the settlement payment was intended solely to buy peaceful continued business operation for petitioner and to avoid further litigation against this background we conclude that omcc paid its share of the settlement payment to defend against the government's claims that its current business operations were part of an ongoing conspiracy and that omcc should be held jointly and severally liable for approximately dollar_figure million due on the unpaid farm loans omcc was not named as a defendant in the farm loan litigation however the second amended complaint and the settlement agreement clearly show that the government treated omcc as fair game in its hunt for assets to repay the delinquent farm loans the settlement agreement provides that the parties viewed the settlement as a means to ensure that omcc could continue its farming operations uninhibited by any further litigation or adversarial administrative proceedings at the agriculture department as previously discussed legal expenses_incurred in defending against claims that a business was being operated fraudulently ie claims that would injure or destroy a business are ordinary and necessary business_expenses and need not be capitalized see 320_us_467 kornhauser v united_states u s pincite n am inv co v commissioner b t a pincite under these circumstances we hold that omcc’s payment of dollar_figure of the settlement payment was an ordinary and necessary business_expense under sec_162 in contrast we conclude that petitioner may not deduct her dollar_figure share of the settlement payment the government’s allegations in the farm loan litigation regarding the circumstances of the transfer of cook family assets to petitioner unlike the allegations relating to cook farms represented a direct attack on her title to real_estate and other assets that she had acquired in her own name over the years consequently we conclude that petitioner paid her share of the settlement payment to preserve or protect her title to real_estate and other personal assets against the government’s claim that those assets had been fraudulently conveyed to her therefore petitioner must capitalize her share of the settlement payment see madden v commissioner f 2d pincite reed v commissioner t c pincite d whether omcc may deduct legal and professional fees it paid in connection with the farm loan litigation omcc paid dollar_figure in legal and professional fees in connection with the farm loan litigation respondent contends that omcc may not deduct these legal fees because they were incurred to defend and protect petitioner’s title to real_estate and therefore are capital expenditures our analysis regarding the deductibility of omcc’s share of the settlement payment also applies to the legal and professional fees in dispute thus omcc may deduct dollar_figure in legal and professional fees that it incurred defending against the lawsuit because those expenditures are an ordinary and necessary business_expense under sec_162 that is the amount of legal fees that donaldson albert billed to omcc and that omcc paid to that firm during we agree with respondent that omcc may not deduct the portions of the legal and professional fees that it paid on behalf of petitioner stewart sokol billed petitioner dollar_figure for legal fees and omcc paid that bill in those fees were incurred to protect and defend petitioner’s title to real_estate and other personal assets that she acquired in her own name over the years see eg 115_tc_172 petitioner may not currently deduct but must capitalize her share of the legal and professional fees incurred with regard to the lawsuit to reflect the foregoing decision will be entered under rule
